DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on August 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,387,425; 10,576,403; 9,636,615; 10,835,850; or 10,258913 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 – 30, 32, 33, and 43 – 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP 2004-136203 to Yokoyama et al. (hereinafter referred to as Yokoyama).
	In regard to claim 21, as shown in figure 1, Yokoyama discloses a filter cartridge (40). The filter cartridge (40) includes a media (42) having first and second ends. A housing seal arrangement (47) is shown to be positioned on the first end cap (43), which can be considered to include a radially directed housing seal surface defining a non-circular configuration. The housing seal arrangement (47) includes a radially directed seal surface having “W” portions (48) that form at least two radially 
	In regard to claims 22 and 23, as shown in figure 1, the radially directed housing seal surfaces include two radially outwardly projecting sections and two radially inwardly projecting sections, one on each side of each radially outwardly projecting section. 
	In regard to claim 24, as shown in figure 1, the radially directed housing seal surface includes a radially directed seal surface with at least three, radially outwardly projecting sections alternating with at least three, radially inwardly projecting sections. 
	In regard to claims 25 and 26, as shown in figure 1, the radially directed housing seal surface includes 6 radially outwardly projecting sections and 6 radially inwardly projecting sections, which falls within the ranges recited in claims 25 and 26. 
	In regard to claims 27 and 28, as shown in figure 1, the radially directed housing seal surface does not include any straight sections extending completely between any two outwardly projecting sections, including adjacent outwardly projecting sections. 
	In regard to claims 29 and 30, assuming only the portions between the “W” sections (48) form the outwardly projecting sections, then the radially outwardly projecting sections are radially evenly spaced on the radially directed housing seal surface. Alternately, assuming all of the outwardly projecting portions (including the outwardly directed section in the “W”) form the radially outwardly projecting sections, 
	In regard to claim 32, as shown in figures 1 and 4, the filter media (42) has a cylindrical outer configuration. 
	In regard to claim 33, the filter media (42) comprises pleated filter media, as shown in figure 1. 
	In regard to claims 43 and 44, as shown in figure 1, the housing seal arrangement (47) has an inner surface and an outer surface. Either of which can be considered to form the radially directed housing seal surface. 
	In regard to claim 45, as shown in figures 1 – 3, Yokoyama discloses a filter assembly (1) having a housing (5) with a gas flow inlet (15) and a gas glow outlet (17), and comprising a body section (10) and an access cover (30). A filter cartridge (40) is operably and removably positioned within the housing (5). The filter cartridge (40) includes a media (42) having first and second ends. A housing seal arrangement (47) is shown to be positioned on the first end cap (43), which can be considered to include a radially directed housing seal surface defining a non-circular configuration. The housing seal arrangement (47) includes a radially directed seal surface having “W” portions (48) that form at least two radially outwardly projecting sections and at least one radially inwardly projecting section between the at least two radially outwardly projecting sections to define the at least two, radially outwardly projecting sections and the at least one, radially inwardly projecting section in the radially directed housing seal surface, in a direction around, and relative to, an opening. The radially directed housing seal surface engages a channel (22) in the housing to form a seal, in use. The inner and . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama in view of US Patent No. 8,414,675 to Iddings et al. (hereinafter referred to as Iddings).
Yokoyama is discussed above in section 4. In regard to claim 31, Yokoyama only discloses a cylindrical filter media. Yokoyama does not disclose a filter media having a conical outer configuration. There is no evidence the shape of the filter media is critical. Filter media having conical configurations are similarly known in the art. Figure 3 of Iddings discloses a filter media (2) having a conical outer configuration. As noted in column 6 lines 25 – 31, the media can equally be configured as a cylinder or a cone.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose or optimize the filter media to have a conical outer configuration as suggested by Iddings as this is an equivalently known configuration the art. Additionally, it has been held that a particular shape of a structural feature or object is matter of design choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular shape is significant, see In re Dailey, 149 USPQ 47.

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yokoyama in view of US Patent Application Publication No. 2011/0017657 to Jokschas et al. (hereinafter referred to as Jokschas).
	Yokoyama is discussed above in section 4. In regard to claim 42, Yokoyama discloses a preformed end piece (43) having the opening, positioned on the media, as shown in figure 1. The housing seal arrangement (47) is positioned on the preformed end piece. Yokoyama, however does not disclose the radially directed housing seal surface to include a portion that is molded-in-place on the cartridge with a portion of the preformed end piece embedded therein. As shown in figures 1 and 2, Jokschas discloses a similar filter cartridge having a seal arrangement (8) with a radially directed seal surface. The seal arrangement is molded onto an end piece (4). A portion (6) of the end piece is shown to extend axially and be embedded in the seal arrangement (8). As discussed in paragraph [0007], this arrangement improves the stability of the filter device. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yokoyama to form the seal arrangement with the seal surface having a portion that is molded-in-place on the cartridge with a portion of the preformed end piece embedded therein as suggested by Jokschas in order to improve the stability of the filter cartridge. 

Allowable Subject Matter
Claims 34 – 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 34, Yokoyama discloses a cylindrical filter media (42). There is no teaching or suggestion for the filter media to comprise alternating fluted media and facing media. Claims 38 – 41 depend from claim 34 and would be allowable for at least the same reason as claim 34.
	In regard to claim 35, similarly, there is no teaching or suggestion for the media to comprise a coiled arrangement of a media strip comprising a fluted sheet secured to a facing sheet. Claims 36 and 37 depend from claim 35 and would be allowable for at least the same reason as claim 35. 

Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees with applicant’s arguments in regard to Yokoyama. Applicant argues that the sealing member (47) in Yokoyama is sued to form an axial seal and the radially facing surfaces are not seal surfaces. The examiner notes that the radially facing surfaces are made of the same material as the axial end surface and are inherently equally capable of forming a seal. Applicant argues that the sealing . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773